    Case 21-03004-sgj Doc 34 Filed 05/23/21                 Entered 05/23/21 20:15:10              Page 1 of 8



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                                                  §
    In re:
                                                                  §   Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding
                                     Plaintiff,
                                                                  §
                                                                  §   No. 21-3004-sgj
    vs.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT FUND
                                                                  §
    ADVISORS, L.P.,
                                                                  §
                                                                  §
                                     Defendant.
                                                                  §



1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:43244.1 36027/002
 Case 21-03004-sgj Doc 34 Filed 05/23/21          Entered 05/23/21 20:15:10        Page 2 of 8




                 HIGHLAND CAPITAL MANAGEMENT, L.P.’S NOTICE OF
                       SUBPOENA TO DENNIS C. SAUTER, JR.

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, made applicable herein by Rule 9016 of the Federal Rules of Bankruptcy Procedure,

Plaintiff Highland Capital Management, L.P., by and through its undersigned counsel, shall cause

the Subpoena to Appear and Testify at a Hearing in a Bankruptcy Case (or Adversary Proceeding)

(the “Subpoena”) attached hereto as Exhibit 1 to be served upon Dennis C. Sauter, Jr., for virtual

appearance at a deposition on May 25, 2021 at 2:30 p.m. (CT),.


                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_NY:43244.1 36027/002
 Case 21-03004-sgj Doc 34 Filed 05/23/21    Entered 05/23/21 20:15:10   Page 3 of 8



 Dated: May 23, 2021                PACHULSKI STANG ZIEHL & JONES LLP
                                    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    John A. Morris (NY Bar No. 266326)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    Hayley R. Winograd (NY Bar No. 5612569)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    Email: jpomerantz@pszjlaw.com
                                            ikharasch@pszjlaw.com
                                            jmorris@pszjlaw.com
                                            gdemo@pszjlaw.com
                                            hwinograd@pszjlaw.com


                                    -and-
                                    HAYWARD PLLC
                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110
                                    Counsel for Highland Capital Management, L.P.




DOCS_NY:43244.1 36027/002
 Case 21-03004-sgj Doc 34 Filed 05/23/21   Entered 05/23/21 20:15:10   Page 4 of 8




                               EXHIBIT 1




DOCS_NY:43244.1 36027/002
                Case 21-03004-sgj Doc 34 Filed 05/23/21                               Entered 05/23/21 20:15:10                 Page 5 of 8
B2550 (Form 2550 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (12/15)




                                       UNITED STATES BANKRUPTCY COURT
                            NORTHERN District of TEXAS
      HIGHLAND CAPITAL MANAGEMENT,
In re L.P.,
                                     Debtor
                                                                                     Case No. 19-34054-sgj11
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter 11
HIGHLAND CAPITAL MANAGEMENT,
L.P.,
                                    Plaintiff
                                                                                     Adv. Proc. No. 21-03004-sgj
                                       v.
HIGHLAND CAPITAL MANAGEMENT
FUND ADVISORS, L.P.,
                                   Defendant

               AMENDED SUBPOENA TO APPEAR AND TESTIFY AND PRODUCE DOCUMENTS
                AT A HEARING IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

     Dennis C. Sauter, Jr., c/o Davor Rukavina, Munsch Hardt Kopf & Harr, P.C.
 To: 500 N. Akard Street, Suite 3800 / Dallas, Texas 75201-6659
                                                           (Name of person to whom the subpoena is directed)

      YOU ARE COMMANDED to appear in the United States Bankruptcy Court at the time, date, and place set forth below
  to testify at a hearing or trial in this bankruptcy case (or adversary proceeding). When you arrive, you must remain at the
  court until the judge or a court official allows you to leave. Defendant’s Motion to Withdraw the Reference [Docket
  No. 20]
  PLACE                                                                                                       COURTROOM
  Hearing will be conducted virtually through WebEx                                                           DATE AND TIME
                                                                                                              May 25, 2021 at 2:30 p.m. (CT)
  You must also bring with you the following documents, electronically stored information, or objects (leave blank if not
  applicable):
The “internal documents and memorandums” referred to in paragraph 21 of the Declaration of Dennis C. Sauter, Jr.,
sworn to on May 21, 2021, and filed in the above-referenced adversary proceeding at Docket No. 32-1 and
simultaneously electronically produce copies of all such documents to John A. Morris, counsel to Highland Capital
Management, at JMorris@pszjlaw.com
          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

 Date: May 23, 2021
                                    CLERK OF COURT
                                                                                      OR
                                                                                             /s/ John A. Morris
                                    Signature of Clerk or Deputy Clerk                             Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing Highland Capital Management, L.P.,
  who issues or requests this subpoena, is:

 John A. Morris, Esq., Pachulski Stang Ziehl & Jones LLP, 780 Third Ave., 34th Fl, New York, NY 10017
DOCS_NY:43243.3 36027/002
                Case 21-03004-sgj Doc 34 Filed 05/23/21                               Entered 05/23/21 20:15:10                 Page 6 of 8
B2550 (Form 2550 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (12/15)


                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




DOCS_NY:43243.3 36027/002
               Case 21-03004-sgj Doc 34 Filed 05/23/21                               Entered 05/23/21 20:15:10                   Page 7 of 8
B2550 (Form 2550 - Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
I received this subpoena for (name of individual and title, if any):
on (date)             .

   I served the subpoena by delivering a copy to the named person as follows:

Dennis C. Sauter, Jr. c/o Davor Rukavina, Munsch Hardt Kopf & Harr, P.C.
500 N. Akard Street, Suite 3800 / Dallas, Texas 75201-6659
                                                       on (date)                                    ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                                  .

My fees are $                      for travel and $                   for services, for a total of $                      .


          I declare under penalty of perjury that this information is true and correct.

Date:
                                                                                    /s/
                                                                                                                 Server’s signature


                                                                                                               Printed name and title



                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:




DOCS_NY:43243.3 36027/002
               Case 21-03004-sgj Doc 34 Filed 05/23/21                               Entered 05/23/21 20:15:10                     Page 8 of 8
B2550 (Form 2550 - Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                    (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                   study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is employed, or regularly          conditions if the serving party:
transacts business in person, if the person                                                  (i) shows a substantial need for the testimony or material that cannot
       (i) is a party or a party’s officer; or                                         be otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                    (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2)For Other Discovery. A subpoena may command:                                      (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,              (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                            (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or                       the demand.
attorney responsible for issuing and serving a subpoena must take                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person                 Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is                electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —                   a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                  usable form or forms.
party or attorney who fails to comply.                                                      (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                            (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,              (2) Claiming Privilege or Protection.
the following rules apply:                                                                  (A) Information Withheld. A person withholding subpoenaed
       (i) At any time, on notice to the commanded person, the serving party           information under a claim that it is privileged or subject to protection as
may move the court for the district where compliance is required for an                trial-preparation material must:
order compelling production or inspection.                                                     (i) expressly make the claim; and
      (ii) These acts may be required only as directed in the order, and the                   (ii) describe the nature of the withheld documents, communications,
order must protect a person who is neither a party nor a party's officer from          or tangible things in a manner that, without revealing information itself
significant expense resulting from compliance.                                         privileged or protected, will enable the parties to assess the claim.
                                                                                             (B)Information Produced. If information produced in response to a
  (3) Quashing or Modifying a Subpoena.                                                subpoena is subject to a claim of privilege or of protection as trial-
   (A) When Required. On timely motion, the court for the district where               preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:                           received the information of the claim and the basis for it. After being
     (i) fails to allow a reasonable time to comply;                                   notified, a party must promptly return, sequester, or destroy the specified
     (ii) requires a person to comply beyond the geographical limits                   information and any copies it has; must not use or disclose the information
specified in Rule 45(c);                                                               until the claim is resolved; must take reasonable steps to retrieve the
      (iii) requires disclosure of privileged or other protected matter, if no         information if the party disclosed it before being notified; and may
exception or waiver applies; or                                                        promptly present the information under seal to the court for the district
      (iv) subjects a person to undue burden.                                          where compliance is required for a determination of the claim. The person
   (B) When Permitted. To protect a person subject to or affected by a                 who produced the information must preserve the information until the claim
subpoena, the court for the district where compliance is required may, on              is resolved.
motion, quash or modify the subpoena if it requires:                                   …
      (i) disclosing a trade secret or other confidential research,                    (g) Contempt. The court for the district where compliance is required – and
development, or commercial information; or                                             also, after a motion is transferred, the issuing court – may hold in contempt
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)



DOCS_NY:43243.3 36027/002
